DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 08/31/2020, have been received and made of record. In response to the most recent Office Action, dated 01/24/2020 claims 1, 4, 6, 7, 10, 14, 15, 18, 19 and 20 have been amended.

Response to Arguments
Applicant’s Amendments, filed on 08/31/2020, have been entered and fully considered. In light of the amendments, the Applicant has presented a set of arguments pointing out their rational of how the prior art references made of record in the most recent Office Action do not teach the currently recited claim limitations. Applicant's arguments have been fully considered but they are not persuasive.
The first argument presented by the applicant is that the primary reference Illiano (US 2019/0229616) does not teach all the limitations recited in claim 1 in light of the amendments made to claim 1. The limitation that the Applicant points out in their argument is “a synchronization circuit that outputs complementary synchronized control signals to control when the switching circuit switches between the first and second states so that current flows from the input terminal to the output terminal”. The other two independent claims, Claims 10 and 18, have been amended in the same manner and a similar argument is presented in the submitted remarks regarding Claims 10 and 18. The argument made by the Applicant can be found on page 8 of the submitted remarks and has also been reproduced below. 

Page 5 of the Office Action asserts that “Illiano teaches ... a synchronization circuit (Paragraph 0024 highlights that the switches are switched at a resonance frequency thus pointing out that a signal generator or controller is present to switch the switches on/off which can be referred to as the synchronization circuit) that controls when the switching circuit switches between the first and second states so that current flows from the input terminal to the output terminal (Figure 1B the switches are switched by the control/signal generator at a resonance frequency which changes the operational states from a first state to a second state).” Emphasis in original. However, Figure 1B illustrates signals at the gates of switch 8 and switch 9 which are not complementary synchronized control signals as in claim 1.
For at least these reasons, claim 1 is allowable over Illiano. Claims 2, 5, and 9 depend directly from claim 1. Accordingly, claims 2, 5, and 9 are allowable at least by virtue of their dependence from claim 1. Applicant reserves the right to specifically address the rejections with respect to claims 2, 5, and 9 in the future, if necessary.
The Examiner respectfully disagrees with the Applicant’s assertion that Illiano in Figure 1B illustrates that the gates of switch 8 and switch 9 are not complimentary synchronized. To start off the Examiner would like to point out that complementary synchronized is understood to mean that when one is a high value the other complimentary signal would be the opposite value thus a low value. The Examiner’s understanding is solidified by the fact that the Applicant’s Figure 7 shows that the control signals S1 and S2 are differentiated between one another by a simple inverter which ensures that when S1 is high S2 is low. Now when observing Illiano in Figure 1B we see when the Gate of switch 9 is high the Gate of switch 8 is low and when the Gate of switch 9 is low the Gate of switch 8 is high. This indicates that the signals going to the gate terminals of switches 8 and 9 are complimentary of one another. Also throughout Figure 1B this relationship of being complementary to one another exists. There is a delay between the two signals but this delay between the signals is simply dead time and does not change the fact that the two gate signals are complementary of one another as they do not ever turn on at the same time. This rebuttal can be applied to the arguments presented for claims 10 and 18. 


Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9-11, 13, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Illiano (US 2019/0229616).
Regarding claim 1, Illiano teaches a resonant charge pump (Figure 1A) circuit, comprising: a resonant circuit (Figure 1A Components 2+3) having a bucket capacitor (Figure 1A Component 2) and a Figure 1A Component 3) connected in series (Figure 1A Components 2 and 3 are in series); a switching circuit (Figure 1A Components 7+8+9+6) connected to the resonant circuit (Figure 1A Components 7+8+9+6 are connected to Component 3 and 2), the switching circuit switches to a first state (Figure 1B shows a timing diagram of the control states; See Annotated Figure 1B Below Component State1) that enables current to flow from an input terminal (Figure 1A Component 1) into the resonant circuit to charge the bucket capacitor and the bucket inductor (Annotated Figure 1B Below shows that in state 1 the current in Components 2 and 3 is charged), and switches to a second state (Annotated Figure 1B Below Component State2) that enables current to flow from the resonant circuit to discharge the bucket capacitor and the bucket inductor to an output terminal (Figure 1A Component 11; Annotated Figure 1B Below shows that in state 1 the current in Components 2 and 3 is discharged); and a synchronization circuit (Paragraph 0024 highlights that the switches are switched at a resonance frequency thus pointing out that a signal generator or controller is present to switch the switches on/off which can be referred to as the synchronization circuit) that outputs complementary synchronized control signals to control when the switching circuit switches between the first and second states so that current flows from the input terminal to the output terminal (Figure 1B the switches are switched by the control/signal generator at a resonance frequency which changes the operational states from a first state to a second state; Figure 1B also shows that the gate signal going to switch 8 switches complementary to the gate signal being applied to switch 9).

    PNG
    media_image1.png
    961
    878
    media_image1.png
    Greyscale

Regarding claim 2, Illiano teaches all the limitations of claim 1. Illiano further teaches a first diode that connects the input terminal to the resonant circuit (Figure 1 Component 7); and a second diode that connects the resonant circuit to the output terminal (Figure 1 Component 6).

Regarding claim 5, Illiano teaches all the limitations of claim 1. Illiano further teaches wherein the synchronization circuit synchronizes the switching circuit to a resonant frequency of the resonant circuit (Paragraph 0024).

Regarding claim 9, Illiano teaches all the limitations of claim 1. Illiano further teaches wherein the synchronization circuit controls when the switching circuit switches between the first and second states so that current spikes are reduced (Paragraphs 0023-0024 highlight that the transitions are done at zero current and the frequency is set at the resonance frequency in order to reduce peaking or spiking currents).

Regarding claim 10, Illiano teaches a method for operating a resonant charge pump circuit (Figures 1A and 1B) having a resonant circuit (Figure 1A Components 2+3) that includes a bucket capacitor (Figure 1A Component 2) and a bucket inductor (Figure 1A Component 3), the method comprising: (a) switching to a first state (Figure 1B shows a timing diagram of the control states; See Annotated Figure 1B Above Component State1) that enables current to flow from an input terminal (Figure 1A Component 1) into the resonant circuit to charge the bucket capacitor and the bucket inductor (Annotated Figure 1B Above shows that in state 1 the current in Components 2 and 3 is charged); (b) switching to a second state (Annotated Figure 1B Above Component State2) that enables current to flow from the resonant circuit to discharge the bucket capacitor and the bucket inductor to an output terminal (Figure 1B Component 11; Annotated Figure 1B Above shows that in state 1 the current in Components 2 and 3 is discharged); and (c) synchronizing the switching between the first and second states by outputting complementary synchronized control signals so that current flows from the input terminal to the output terminal (Paragraph 0024 highlights that the switches are switched at a resonance frequency thus pointing out that a signal generator or controller is present to switch the switches on/off which can be referred to as the synchronization circuit; Figure 1B the switches are switched by the control/signal generator at a resonance frequency which changes the operational states from a first state to a second state; Figure 1B also shows that the gate signal going to switch 8 switches complementary to the gate signal being applied to switch 9).

Regarding claim 11, Illiano teaches all the limitations of claim 10. Illiano further teaches connecting the input terminal to the resonant circuit using a first diode (Figure 1A Component 7); and connecting the resonant circuit to the output terminal using a second diode (Figure 1A Component 6).

Regarding claim 13, Illiano teaches all the limitations of claim 10. Illiano further teaches wherein the synchronizing of (c) comprises: (c1) synchronizing the switching between the first and second states to a resonant frequency of the resonant circuit (Paragraph 0024).

Regarding claim 17, Illiano teaches all the limitations of claim 10. Illiano further teaches wherein the synchronizing of (c) controls when the switching circuit switches between the first and second states so that current spikes are reduced (Paragraphs 0023-0024 highlight that the transitions are done at zero current and the frequency is set at the resonance frequency in order to reduce peaking or spiking currents).

Regarding claim 18, Illiano teaches a resonant charge pump circuit (Figure 1A), comprising: a resonant circuit (Figure 1A Components 2+3); means for switching (Figure 1A Components 7+8+9+6) connected to the resonant circuit (Figure 1A Components 7+8+9+6 are connected to Component 3 and 2), wherein the means for switching switches between a first state (Figure 1B shows a timing diagram of the control states; See Annotated Figure 1B Above Component State1) that enables current to flow from an input terminal (Figure 1A Component 1) into the resonant circuit (Annotated Figure 1B Above shows that in state 1 the current in Components 2 and 3 is charged), and a second state (Annotated Figure 1B Above Component State2) that enables current to flow from the resonant circuit to an output terminal (Figure 1A Component 11; Annotated Figure 1B Above shows that in state 1 the current in Components 2 and 3 is discharged); and means for synchronizing that outputs complementary Paragraph 0024 highlights that the switches are switched at a resonance frequency thus pointing out that a signal generator or controller is present to switch the switches on/off which can be referred to as the synchronization circuit; Figure 1B also shows that the gate signal going to switch 8 switches complementary to the gate signal being applied to switch 9) when the means for switching switches between the first and second states so that current flows from the input terminal to the output terminal (Figure 1B the switches are switched by the control/signal generator at a resonance frequency which changes the operational states from a first state to a second state).

Regarding claim 20, Illiano teaches all the limitations of claim 18. Illiano further teaches wherein the means for synchronizing synchronizes the means for switching to switch between the first state and the second state at a resonant frequency of the resonant circuit (Paragraph 0024; Annotated Figure 1B Above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Illiano (US 2019/0229616) in view of Jiang (US 9917517).
Regarding claim 4, Illiano teaches all the limitations of claim 3. Illiano does not explicitly teach wherein first and second switching elements comprise transistors. 
Figure 1), comprising: a resonant circuit (Figure 1 Component 102); a first switching element that connects the input terminal to the resonant circuit in a first state and disconnects it in a second state (Figure 1 Component Q1; Figure 2A is the first state Figure 2B is the second state); a second switching element that connects the resonant circuit to the output terminal in a second state (Figure 1 Component Q2; Figure 2B); wherein the first and second switching elements comprise transistors (Figure 1 Components Q1 and Q2). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Illiano to incorporate making the switching elements transistors as taught by Jiang. The benefit of a transistor switch is that transistors operate at lower power and draw no current and also offer high switching speeds. 

Claims 3, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Illiano (US 2019/0229616) in view of Yanagida (US 2008/0013349).
Regarding claim 3, Illiano teaches all the limitations of claim 1. Illiano does not teach a first switching element that connects the input terminal to the resonant circuit when the switching circuit is in the first state and disconnects the input terminal from the resonant circuit when the switching circuit is in the second state; and a second switching element that connects the resonant circuit to the output terminal when the switching circuit is in the second state and disconnects the output terminal from the resonant circuit when the switching circuit is in the first state.
Yanagida teaches a charge pump circuit (Figure 2 Component 50), comprising: a capacitor (Figure 2 Component C3); a switching circuit (Figure 2 Components SA31-23 and SB31-32) that charges the capacitor in a first state (Figure 2 Component CLK1 turns SA31 and SA32 on to charge C3) and discharges the capacitor in a second state (Figure 2 Component CLK2 turns on SB32 and SB31 to discharge C3); a first switching element (Figure 2 Component SA31) that connects the input terminal to Figure 2 Component SA31 connects C3 to Vcc in a first state when CLK1 is high and disconnects C3 from Vcc when CLK1 if low); and a second switching element (Figure 2 Component SB32) that connects the capacitor to the output terminal when the switching circuit is in the second state and disconnects the output terminal from the capacitor when the switching circuit is in the first state (Figure 2 Component SB32 connects C3 to Vout in a second state when CLK2 is high and disconnects C3 from Vout when CLK2 if low).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Illiano to incorporate switches that disconnect the resonant circuit from the source and the output as taught by Yanagida. The benefit of this design is that it prevents any backflow of current from the output that could lead to reverse currents within the circuit thus enhancing the efficiency of the system. 

Regarding claim 12, Illiano teaches all the limitations of claim 10. Illiano does not teach connecting the input terminal to the resonant circuit when in the first state and disconnecting the input terminal from the resonant circuit when in the second state; and (e) connecting the resonant circuit to the output terminal when in the second state and disconnecting the output terminal from the resonant circuit when in the first state.
Yanagida teaches a charge pump circuit (Figure 2 Component 50), comprising: a capacitor (Figure 2 Component C3); a switching circuit (Figure 2 Components SA31-23 and SB31-32) that charges the capacitor in a first state (Figure 2 Component CLK1 turns SA31 and SA32 on to charge C3) and discharges the capacitor in a second state (Figure 2 Component CLK2 turns on SB32 and SB31 to discharge C3); a first switching element (Figure 2 Component SA31) that connects the input terminal to the capacitor when the switching circuit is in the first state and disconnects the input terminal from the Figure 2 Component SA31 connects C3 to Vcc in a first state when CLK1 is high and disconnects C3 from Vcc when CLK1 if low); and a second switching element (Figure 2 Component SB32) that connects the capacitor to the output terminal when the switching circuit is in the second state and disconnects the output terminal from the capacitor when the switching circuit is in the first state (Figure 2 Component SB32 connects C3 to Vout in a second state when CLK2 is high and disconnects C3 from Vout when CLK2 if low).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Illiano to incorporate switches that disconnect the resonant circuit from the source and the output as taught by Yanagida. The benefit of this design is that it prevents any backflow of current from the output that could lead to reverse currents within the circuit thus enhancing the efficiency of the system. 

Regarding claim 19, Illiano teaches all the limitations of claim 18. Illiano does not teach a first switching element that connects the input terminal to the resonant circuit when the means for switching is in the first state and disconnects the input terminal from the resonant circuit when the means for switching is in the second state; and a second switching element that connects the resonant circuit to the output terminal when the means for switching is in the second state and disconnects the output terminal from the resonant circuit when the means for switching is in the first state.
Yanagida teaches a charge pump circuit (Figure 2 Component 50), comprising: a capacitor (Figure 2 Component C3); a switching circuit (Figure 2 Components SA31-23 and SB31-32) that charges the capacitor in a first state (Figure 2 Component CLK1 turns SA31 and SA32 on to charge C3) and discharges the capacitor in a second state (Figure 2 Component CLK2 turns on SB32 and SB31 to discharge C3); a first switching element (Figure 2 Component SA31) that connects the input terminal to the capacitor when the switching circuit is in the first state and disconnects the input terminal from the Figure 2 Component SA31 connects C3 to Vcc in a first state when CLK1 is high and disconnects C3 from Vcc when CLK1 if low); and a second switching element (Figure 2 Component SB32) that connects the capacitor to the output terminal when the switching circuit is in the second state and disconnects the output terminal from the capacitor when the switching circuit is in the first state (Figure 2 Component SB32 connects C3 to Vout in a second state when CLK2 is high and disconnects C3 from Vout when CLK2 if low).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Illiano to incorporate switches that disconnect the resonant circuit from the source and the output as taught by Yanagida. The benefit of this design is that it prevents any backflow of current from the output that could lead to reverse currents within the circuit thus enhancing the efficiency of the system. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Illiano (US 2019/0229616) in view of Babazadeh (US 10122256).
Regarding claim 6, Illiano teaches all the limitations of claim 1. Illiano further teaches wherein the synchronization circuit outputs the complementary synchronized control signals to control the between the first and second states when a predetermined current level is detected (Paragraph 0023 states that the switching sequences are switched when a zero current level is detected; zero is the predetermined current level; Figure 1B also shows that the gate signal going to switch 8 switches complementary to the gate signal being applied to switch 9).
Illiano does not teach wherein the synchronization circuit comprises a current sensor and a detector that detects a current level through the resonant circuit. 
Babazadeh teaches a resonant charge pump circuit (Figure 1), comprising: a resonant circuit with a capacitor and inductor in series (Figure 1 Components C1 and L1); a switching circuit (Figure 1 Components Q1 and Q2) connected to the resonant circuit (Figure 1 Components Q1 and Q2 are connected to Components C1 and L1); the switching circuit switches between a first state that enables current to flow from an input terminal into the resonant circuit to charge the capacitor and inductor (Figure 1 Components Q1 and Q2 are controlled by signals PWM1 and PWM2, respectively; Figure 2 shows that IL1, the current through the resonant circuit of C1 and L1, is charged when PWM1 goes high thus being a first state) and a second state that enable current to discharge the capacitor and the inductor (Figure 2 shows that during the PWM2 signal going the current is discharged thus being a second state); and a synchronization circuit that controls the switching circuit and switches between the first and second state (Figure 1 Component 110 controls Q1 and Q2 through PWM1 and PWM2 signals that it generates based on the current feedback), wherein the synchronization circuit comprises a current sensor (Figure 4 shows that a current sensor is coupled to the resonant circuit; Figure 4 Component 204) and a detector that detects a current level through the resonant circuit (Figure 4 Component 202), and outputs control signals to control the switching between the first and second states when a predetermined current level is detected (Column 2 Lines 1-32 states that the switches are switched to the next state when the current has reached zero thus zero being the predetermined current level).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Illiano to incorporate a sensor and detector for current as taught by Babazadeh. The benefit of this design is that it introduces a feedback control parameter to ensure that the current is monitored throughout leading to more accurate switching times which will lead to a more efficient system. 

Regarding claim 14, Illiano teaches all the limitations of claim 10. Illiano further teaches wherein the synchronizing of (c) comprises: generating the complementary synchronized control signals to Paragraph 0023 states that the switching sequences are switched when a zero current level is detected; zero is the predetermined current level; Figure 1B also shows that the gate signal going to switch 8 switches complementary to the gate signal being applied to switch 9).
Illiano does not teach detecting a current level through the resonant circuit.
Babazadeh teaches a resonant charge pump circuit (Figure 1), comprising: a resonant circuit with a capacitor and inductor in series (Figure 1 Components C1 and L1); a switching circuit (Figure 1 Components Q1 and Q2) connected to the resonant circuit (Figure 1 Components Q1 and Q2 are connected to Components C1 and L1); the switching circuit switches between a first state that enables current to flow from an input terminal into the resonant circuit to charge the capacitor and inductor (Figure 1 Components Q1 and Q2 are controlled by signals PWM1 and PWM2, respectively; Figure 2 shows that IL1, the current through the resonant circuit of C1 and L1, is charged when PWM1 goes high thus being a first state) and a second state that enable current to discharge the capacitor and the inductor (Figure 2 shows that during the PWM2 signal going the current is discharged thus being a second state); and a synchronization circuit that controls the switching circuit and switches between the first and second state (Figure 1 Component 110 controls Q1 and Q2 through PWM1 and PWM2 signals that it generates based on the current feedback), wherein the synchronization circuit comprises a detector that detects a current level through the resonant circuit (Figure 4 Component 202), and outputs control signals to control the switching between the first and second states when a predetermined current level is detected (Column 2 Lines 1-32 states that the switches are switched to the next state when the current has reached zero thus zero being the predetermined current level).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Illiano to incorporate a sensor and detector for current as taught by Babazadeh. The benefit of this design is that it introduces a feedback control parameter to . 

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Illiano (US 2019/0229616) in view of Babazadeh (US 10122256) and in further view of Leisten (US 2019/0260289).
Regarding claim 7, Illiano and Babazadeh teach all the limitations of claim 6. Illiano further teaches wherein the synchronization circuit generates the complementary synchronized control signals (Paragraph 0024 highlights that the switches are switched at a resonance frequency thus pointing out that a signal generator or controller is present to switch the switches on/off which can be referred to as the synchronization circuit; Figure 1B also shows that the gate signal going to switch 8 switches complementary to the gate signal being applied to switch 9). 
Illiano does not teach wherein the synchronization circuit comprises an alternate clock generator that generates an alternate clock, and wherein the alternate clock generates the control signals when the current level is not detected.
Leisten teaches a synchronization circuit (Figure 1 Component 110), comprising: an alternate clock generator (Figure 1 Component 110 contains Component 112 which is seen in more detail in Figure 2; Figure 2 Components 209+216) that generates an alternate clock (Figure 2 Component 214), and wherein the alternate clock generates the control signals (Figure 2 Component 219) when the current level is not detected (Figure 2 Component 214 goes high if the signal 213, from the ZCD detecting the current, is not detected; Paragraph 0027 “At time 320, the 600 ns time window expires. Because the ZCD signal at clear input 212 remains low and thus has no effect on output 214, the output 214 goes high”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Illiano to incorporate a clock generator when the current 

Regarding claim 8, Illiano, Babazadeh and Leisten teach all the limitations of claim 7. Illiano further teaches wherein the predetermined current level is zero (Paragraph 0023 highlights the zero current control scheme). 

Regarding claim 15, Illiano and Babazadeh teach all the limitations of claim 14. Illiano further teaches generating complementary synchronized control signals (Paragraph 0024 highlights that the switches are switched at a resonance frequency thus pointing out that a signal generator or controller is present to switch the switches on/off which can be referred to as the synchronization circuit; Figure 1B also shows that the gate signal going to switch 8 switches complementary to the gate signal being applied to switch 9).
Illiano does not teach wherein the synchronizing of (c) further comprises: (c3) generating an alternate clock that is used to generate the control signals when the predetermined current level is not detected.
Leisten teaches a synchronization circuit (Figure 1 Component 110), comprising: an alternate clock generator (Figure 1 Component 110 contains Component 112 which is seen in more detail in Figure 2; Figure 2 Components 209+216) that generates an alternate clock (Figure 2 Component 214), and wherein the alternate clock generates the control signals (Figure 2 Component 219) when the current level is not detected (Figure 2 Component 214 goes high if the signal 213, from the ZCD detecting the current, is not detected; Paragraph 0027 “At time 320, the 600 ns time window expires. Because the ZCD signal at clear input 212 remains low and thus has no effect on output 214, the output 214 goes high”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Illiano to incorporate a clock generator when the current level is not detected as taught by Leisten. The benefit of this design is that it ensures that switching continues to take place to ensure that no overcurrent instances occur and in situations with low voltage ranges no switching sequence is skipped.  

Regarding claim 16, Illiano, Babazadeh and Leisten teach all the limitations of claim 15. Illiano further teaches wherein the predetermined current level is zero (Paragraph 0023 highlights the zero current control scheme).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                    Supervisory Patent Examiner, Art Unit 2839